 



Exhibit 10.(b)
WM. WRIGLEY JR. COMPANY
STOCK AWARD PROGRAM
(As Amended and Restated Effective January 1, 2008)
          Incorporated into and adopted under the Wm. Wrigley Jr. Company 1997
Management Incentive Plan, 2007 Management Incentive Plan, and any successor
thereto
          1. Purposes. The purposes of this Wm. Wrigley Jr. Company Stock Award
Program (the “Program”) are (a) to provide equity that may be used to supplement
benefits for such Eligible Employees of the Wm. Wrigley Jr. Company (the
“Company”) and its Associated Companies as may be designated for participation
in the Program by awarding shares of the Common Stock; (b) to further the
Eligible Employee’s identity of interest with the interests of the Company’s
stockholders and increase the Eligible Employee’s stake in the future growth and
prosperity of the Company; (c) to provide certain Eligible Employees with the
opportunity to defer all or any portion of their stock awards under the terms of
the Company’s Executive Compensation Deferral Program (the “Deferral Program”);
and (d) to enable the Company to employ Eligible Employees and to compete with
other organizations in attracting and retaining the services of competent
executives.
          2. Definitions. Unless otherwise required by the context, the
following terms shall have the meaning set forth in this Section 2:
          (a) Associated Company: A corporation or other form of business
association of which shares (or other ownership interests) having 50% or more of
the voting power are owned or controlled, directly or indirectly, by the
Company.
          (b) Beneficiary: The beneficiary designated in writing, from time to
time, by the Eligible Employee, and failing such designation, the spouse, the
children (per stirpes), the parents or the estate (in that order) of the
Eligible Employee.
          (c) Board of Directors or Board. The Board of Directors of the
Company.
          (d) Committee or Compensation Committee. The Compensation Committee of
the Board of Directors (or such other committee that is designated by the Board)
which shall administer the Program pursuant to the provisions of Section 1.5 of
the 1997 Management Incentive Plan, Section 1.6 of the 2007 Management Incentive
Plan, or such other management incentive plan then in effect.
          (e) Common Stock. The Common Stock of the Company or such other class
of shares or other securities as may be applicable pursuant to the provisions of
Section 1.6 of the 1997 Management Incentive Plan, Section 1.7 of the 2007
Management Incentive Plan, or such other management incentive plan then in
effect.
          (f) Company. Wm. Wrigley Jr. Company, a Delaware corporation.
          (g) Deferral Program. The Wm. Wrigley Jr. Company Executive
Compensation Deferral Program, as amended from time to time.

 



--------------------------------------------------------------------------------



 



          (h) Eligible Employee. An employee of the Company or of an Associated
Company (including an officer or director who is an employee), who in the
opinion of the Committee can contribute significantly to the growth and
profitability of the Company or an Associated Company. The grant of a stock
award to an employee by the Committee shall be deemed a determination by the
Committee that such employee is an Eligible Employee.
          (i) Fair Market Value. As applied to any date, the closing sale price
of a share of Common Stock on the New York Stock Exchange on such date or, if no
sale were made on such date, on the next preceding date on which there was a
sale of the Common Stock on such exchange; provided, however, that if such
method of determining Fair Market Value shall not be consistent with regulations
of the Treasury Department at the time applicable to the determination of Fair
Market Value in respect of a stock award, Fair Market Value shall be determined
in accordance with such regulations and shall mean the value as so determined.
          (j) Share Unit. A unit equivalent to one share of the Common Stock.
          3. Grants of Stock Award. Subject to the provisions of the Program,
the Committee may at any time, or from time to time, grant stock awards under
this Program to Eligible Employees. Stock awards may be granted either with or
without consultation with employees, but, anything in the Program to the
contrary notwithstanding, the Committee shall have full authority to act in the
matter of selection of all Eligible Employees, including those who are members
of the Board of Directors, and granting stock awards to them.
          4. Stock Awards. Stock awards granted under the Program shall be
subject to the following provisions:
          (a) A stock award shall be granted to an Eligible Employee at the
discretion of the Committee.
          (b) For the purposes of the Program, in determining the value of a
stock award, all shares of the Common Stock subject to such award shall be
valued at not less than the Fair Market Value of such shares during such period
immediately preceding and/or immediately following the date such award is
granted, as the Committee shall determine.
          (c) Participants may elect to defer the receipt of any portion of
their stock awards in accordance with the terms of the Deferral Program, and any
deferred shares shall be credited as Share Units, subject to the terms of the
Deferral Program.
          (d) All shares of the Common Stock subject to a stock award granted to
an Eligible Employee that such Eligible Employee has not elected to defer
pursuant to Paragraph (c) above, shall be issued in the name of such Eligible
Employee at the time the stock award is granted, but custody shall not be
transferred to the Eligible Employee until as soon as administratively
practicable after the termination of the Eligible Employee’s employment with the
Company.
          (e) A stock award and any Share Units related thereto may contain such
other terms and conditions as the Committee shall determine with respect to
payment or forfeiture of all or any part of the stock award upon termination of
employment.
          (f) A stock award and any Share Units related thereto shall be subject
to such other terms and conditions, including, without limitation, restrictions
on sale or other disposition of the stock award or of the shares issued or
transferred pursuant to such stock award, as the Committee

2



--------------------------------------------------------------------------------



 



shall determine. Upon the issuance or transfer of shares pursuant to a stock
award or any Share Units related thereto, the recipient shall, with respect to
such shares, be and become a stockholder of the Company fully entitled to
receive dividends, vote and exercise all other rights of a stockholder except to
the extent otherwise provided in the stock award. Each stock award shall be
evidenced by a written instrument in such form as the Committee shall determine,
provided the stock award is consistent with the Program and incorporates it by
reference.
          5. Term. The Program shall be deemed to have been adopted and to have
become effective January 1, 1984 and shall continue until terminated by the
Board.
          6. General Provisions.
          (a) With respect to any shares of the Common Stock issued, transferred
or deferred under any provisions of the Program or the Deferral Program, such
shares may be issued or transferred subject to such conditions, in addition to
those specifically provided in the Program or Deferral Program, as the Board of
Directors or Committee may direct and, without limiting the generality of the
foregoing, provision may be made in the grant of stock awards that shares
issued, transferred or distributed upon, or subsequent to their grant or
exercise shall be restricted shares subject to forfeiture upon failure to comply
with conditions and restrictions imposed in the grant of such stock award.
          (b) Nothing in the Program nor in any instrument executed pursuant
thereto shall confer upon any employee any right to continue in the employ of
the Company or an Associated Company or shall affect the right of the Company or
of an Associated Company to terminate the employment of any employee with or
without cause.
          (c) No shares of the Common Stock shall be issued, transferred or
distributed pursuant to a stock award unless and until all legal requirements
applicable to the issuance, transfer or distribution of such shares have, in the
opinion of counsel to the Company, been complied with.
          (d) No employee (individually or as a member of a group), and no
Beneficiary or other person claiming under or through him or her, shall have any
right, title or interest in or to any shares of the Common Stock allocated or
reserved for the purposes of the Program or subject to any stock award except as
to such shares of the Common Stock, if any, as shall have been issued or
transferred to him or her.
          (e) The Company or an Associated Company may, with the approval of the
Committee, enter into an agreement or other commitment to grant a stock award in
the future to a person who is or will be an Eligible Employee at the time of
grant, and, notwithstanding any other provision of the Program, any such
agreement or commitment shall not be deemed the grant of a stock award until the
date on which the Committee takes action to implement such agreement or
commitment.
          (f) In the case of a grant of a stock award to any employee of an
Associated Company, such grant may, if the Board of Directors so directs, be
implemented by the Company issuing or transferring the shares, if any, covered
by the stock award to the Associated Company, for such lawful consideration as
the Board of Directors may specify, upon the condition or understanding that the
Associated Company will transfer the shares to the employee in accordance with
the terms of the stock award specified by the Committee pursuant to the
provisions of the Program. Notwithstanding any other provision hereof, such
stock award may be issued by and in

3



--------------------------------------------------------------------------------



 



the name of the Associated Company and shall be deemed granted on the date it is
approved by the Committee, on the date it is delivered by the Associated
Company, or on such other date between such two dates, as the Committee shall
specify.
          (g) The Company or an Associated Company may make such provisions as
it may deem appropriate for the withholding of any taxes that the Company or
Associated Company determines is required to be withheld in connection with any
stock award, including permitting the Eligible Employee to trade back shares of
the Common Stock distributed to such Eligible Employee pursuant to the terms of
a stock award.
          (h) Except as otherwise required by applicable law, no rights under
the Program, contingent or otherwise, shall be assignable or subject to any
encumbrance, pledge or charge of any nature, except that, under such rules and
regulations as the Committee may establish, an Eligible Employee may designate a
Beneficiary to receive, in the event of death, any amount that would otherwise
have been payable to the Eligible Employee or that may become payable on account
of his or her death except that, if any amount shall become payable to the
executor or administrator of the executive, such executor or administrator may
transfer the right to the payment of any such amount to the person, persons or
entity (including a trust) entitled thereto under the will of the executive or,
in case of intestacy, under the laws relating to intestacy.
          (i) Nothing in the Program is intended to be a substitute for, or
shall preclude or limit the establishment or continuation of, any plan, any
other program, practice or arrangement for the payment of compensation or
benefits to employees generally or to any class or group of employees, which the
Company or any Associated Company now has or may hereafter lawfully put into
effect, including, without limitation, any retirement, pension, stock purchase,
insurance, incentive compensation or bonus plan.
          7. Section 162(m). Notwithstanding any provision of the Program to the
contrary, solely with respect to stock awards granted hereunder that are
intended to comply with Section 162(m), such stock awards shall be granted and
administered in accordance with Article IX of the 1997 Management Incentive Plan
or Article VIII of the 2007 Management Incentive Plan, as the case may be.

4